Exhibit 10.38

 

THERAVANCE, INC.

2004 EQUITY INCENTIVE PLAN

(AS ADOPTED MAY 27, 2004 AND AMENDED DECEMBER 6, 2006)

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I. INTRODUCTION

1

 

 

ARTICLE II. ADMINISTRATION

1

2.1 Committee Composition

1

2.2 Committee Responsibilities

1

2.3 Committee for Non-Officer Grants

2

 

 

ARTICLE III. SHARES AVAILABLE FOR GRANTS

2

3.1 Basic Limitation

2

3.2 Additional Shares

2

3.3 Dividend Equivalents

2

3.4 Shares Subject to Substituted Options

2

 

 

ARTICLE IV. ELIGIBILITY

3

4.1 Incentive Stock Options

3

4.2 Other Grants

3

 

 

ARTICLE V. OPTIONS

3

5.1 Stock Option Agreement

3

5.2 Number of Shares

3

5.3 Exercise Price

3

5.4 Exercisability and Term

3

5.5 Modification or Assumption of Options

4

5.6 Buyout Provisions

4

 

 

ARTICLE VI. PAYMENT FOR OPTION SHARES

4

6.1 General Rule

4

6.2 Surrender of Stock

4

6.3 Exercise/Sale

4

6.4 Exercise/Pledge

4

6.5 Promissory Note

5

6.6 Other Forms of Payment

5

 

 

ARTICLE VII. STOCK APPRECIATION RIGHTS

5

7.1 SAR Agreement

5

7.2 Number of Shares

5

7.3 Exercise Price

5

7.4 Exercisability and Term

5

7.5 Exercise of SARs

5

7.6 Modification or Assumption of SARs

6

 

 

ARTICLE VIII. RESTRICTED SHARES

6

8.1 Restricted Stock Agreement

6

 

 

i


--------------------------------------------------------------------------------


 

8.2 Payment for Awards

6

8.3 Vesting Conditions

6

8.4 Voting and Dividend Rights

7

 

 

ARTICLE IX. STOCK UNITS

7

9.1 Stock Unit Agreement

7

9.2 Payment for Awards

7

9.3 Vesting Conditions

7

9.4 Voting and Dividend Rights

7

9.5 Form and Time of Settlement of Stock Units

8

9.6 Death of Recipient

8

9.7 Creditors’ Rights

8

 

 

ARTICLE X. CHANGE IN CONTROL

8

10.1 Effect of Change in Control

8

10.2 Acceleration

8

 

 

ARTICLE XI. PROTECTION AGAINST DILUTION

9

11.1 Adjustments

9

11.2 Dissolution or Liquidation

9

11.3 Reorganizations

9

 

 

ARTICLE XII. DEFERRAL OF AWARDS

10

 

 

ARTICLE XIII. AWARDS UNDER OTHER PLANS

11

 

 

ARTICLE XIV. PAYMENT OF FEES IN SECURITIES

11

14.1 Effective Date

11

14.2 Elections to Receive NSOs, Restricted Shares or Stock Units

11

14.3 Number and Terms of NSOs, Restricted Shares or Stock Units

11

 

 

ARTICLE XV. LIMITATION ON RIGHTS

11

15.1 Retention Rights

11

15.2 Stockholders’ Rights

11

15.3 Regulatory Requirements

12

 

 

ARTICLE XVI. WITHHOLDING TAXES

12

16.1 General

12

16.2 Share Withholding

12

 

 

ARTICLE XVII. FUTURE OF THE PLAN

12

17.1 Term of the Plan

12

17.2 Amendment or Termination

13

17.3 Stockholder Approval

13

 

 

ARTICLE XVIII. DEFINITIONS

13

 

ii


--------------------------------------------------------------------------------


THERAVANCE, INC.
2004 EQUITY INCENTIVE PLAN


ARTICLE I.                                                        INTRODUCTION.

The Plan was adopted by the Board to be effective at the IPO.  The purpose of
the Plan is to promote the long-term success of the Corporation and the creation
of stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications, and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock
ownership.  The Plan seeks to achieve this purpose by providing for Awards in
the form of Restricted Shares, Stock Units, Options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).


ARTICLE II.                                                    ADMINISTRATION.


2.1                                 COMMITTEE COMPOSITION.  THE COMMITTEE SHALL
ADMINISTER THE PLAN.  THE COMMITTEE SHALL CONSIST EXCLUSIVELY OF TWO OR MORE
DIRECTORS OF THE CORPORATION, WHO SHALL BE APPOINTED BY THE BOARD.  IN ADDITION,
EACH MEMBER OF THE COMMITTEE SHALL MEET THE FOLLOWING REQUIREMENTS:


(A)                                  ANY LISTING STANDARDS PRESCRIBED BY THE
PRINCIPAL SECURITIES MARKET ON WHICH THE CORPORATION’S EQUITY SECURITIES ARE
TRADED;


(B)                                 SUCH REQUIREMENTS AS THE INTERNAL REVENUE
SERVICE MAY ESTABLISH FOR OUTSIDE DIRECTORS ACTING UNDER PLANS INTENDED TO
QUALIFY FOR EXEMPTION UNDER SECTION 162(M)(4)(C) OF THE CODE;


(C)                                  SUCH REQUIREMENTS AS THE SECURITIES AND
EXCHANGE COMMISSION MAY ESTABLISH FOR ADMINISTRATORS ACTING UNDER PLANS INTENDED
TO QUALIFY FOR EXEMPTION UNDER RULE 16B-3 (OR ITS SUCCESSOR) UNDER THE EXCHANGE
ACT; AND


(D)                                 ANY OTHER REQUIREMENTS IMPOSED BY APPLICABLE
LAW, REGULATIONS OR RULES.


2.2                                 COMMITTEE RESPONSIBILITIES.  THE COMMITTEE
SHALL (A) SELECT THE EMPLOYEES, OUTSIDE DIRECTORS AND CONSULTANTS WHO ARE TO
RECEIVE AWARDS UNDER THE PLAN, (B) DETERMINE THE TYPE, NUMBER, VESTING
REQUIREMENTS AND OTHER FEATURES AND CONDITIONS OF SUCH AWARDS, (C) INTERPRET THE
PLAN, (D) MAKE ALL OTHER DECISIONS RELATING TO THE OPERATION OF THE PLAN AND
(E) CARRY OUT ANY OTHER DUTIES DELEGATED TO IT BY THE BOARD.  THE COMMITTEE MAY
ADOPT SUCH RULES OR GUIDELINES AS IT DEEMS APPROPRIATE TO IMPLEMENT THE PLAN. 
THE COMMITTEE’S DETERMINATIONS UNDER THE PLAN SHALL BE FINAL AND BINDING ON ALL
PERSONS.


--------------------------------------------------------------------------------



2.3                                 COMMITTEE FOR NON-OFFICER GRANTS.  THE BOARD
MAY ALSO APPOINT A SECONDARY COMMITTEE OF THE BOARD, WHICH SHALL BE COMPOSED OF
ONE OR MORE DIRECTORS OF THE CORPORATION WHO NEED NOT SATISFY THE REQUIREMENTS
OF SECTION 2.1.  SUCH SECONDARY COMMITTEE MAY ADMINISTER THE PLAN WITH RESPECT
TO EMPLOYEES AND CONSULTANTS WHO ARE NOT OUTSIDE DIRECTORS AND ARE NOT
CONSIDERED EXECUTIVE OFFICERS OF THE CORPORATION UNDER SECTION 16 OF THE
EXCHANGE ACT, MAY GRANT AWARDS UNDER THE PLAN TO SUCH EMPLOYEES AND CONSULTANTS
AND MAY DETERMINE ALL FEATURES AND CONDITIONS OF SUCH AWARDS.  WITHIN THE
LIMITATIONS OF THIS SECTION 2.3, ANY REFERENCE IN THE PLAN TO THE COMMITTEE
SHALL INCLUDE SUCH SECONDARY COMMITTEE.


ARTICLE III.                                                SHARES AVAILABLE FOR
GRANTS.


3.1                                 BASIC LIMITATION.  SHARES OF COMMON STOCK
ISSUED PURSUANT TO THE PLAN MAY BE AUTHORIZED BUT UNISSUED SHARES OR TREASURY
SHARES.  THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE AWARDED
PURSUANT TO AWARDS GRANTED UNDER THE PLAN SHALL NOT EXCEED (A) 7,200,000 (1)
SHARES PLUS THE NUMBER OF SHARES REMAINING AVAILABLE FOR ISSUANCE UNDER THE 1997
STOCK PLAN AND THE LONG-TERM STOCK OPTION PLAN AND (B) THE ADDITIONAL SHARES OF
COMMON STOCK DESCRIBED IN SECTIONS 3.2 AND 3.4.  THE LIMITATIONS OF THIS
SECTION 3.1 SHALL BE SUBJECT TO ADJUSTMENT PURSUANT TO ARTICLE 11.  THE NUMBER
OF SHARES OF COMMON STOCK THAT ARE SUBJECT TO OPTIONS OR OTHER RIGHTS
OUTSTANDING AT ANY TIME UNDER THE PLAN SHALL NOT EXCEED THE NUMBER OF SHARES OF
COMMON STOCK THAT THEN REMAIN AVAILABLE FOR ISSUANCE UNDER THE PLAN.

--------------------------------------------------------------------------------


(1)  ALL SHARE NUMBERS REFLECT THE REVERSE STOCK SPLIT APPROVED IN CONNECTION
WITH THE IPO.  REFLECTS INCREASE OF 3,500,000 SHARES APPROVED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS ON NOVEMBER 29, 2006 AND THE
BOARD OF DIRECTORS ON DECEMBER 6, 2006.


3.2                                 ADDITIONAL SHARES.  IF RESTRICTED SHARES OR
SHARES OF COMMON STOCK ISSUED UPON THE EXERCISE OF OPTIONS UNDER THIS PLAN, THE
1997 STOCK PLAN, OR THE LONG-TERM STOCK OPTION PLAN ARE FORFEITED OR
REPURCHASED, THEN SUCH SHARES OF COMMON STOCK SHALL AGAIN BECOME AVAILABLE FOR
AWARDS UNDER THIS PLAN.  IF STOCK UNITS, OPTIONS OR SARS UNDER THIS PLAN, THE
1997 STOCK PLAN, OR THE LONG-TERM STOCK OPTION PLAN ARE FORFEITED OR TERMINATE
FOR ANY OTHER REASON BEFORE BEING EXERCISED, THEN THE CORRESPONDING SHARES OF
COMMON STOCK SHALL AGAIN BECOME AVAILABLE FOR AWARDS UNDER THIS PLAN.  IF STOCK
UNITS ARE SETTLED, THEN ONLY THE NUMBER OF SHARES OF COMMON STOCK (IF ANY)
ACTUALLY ISSUED IN SETTLEMENT OF SUCH STOCK UNITS SHALL REDUCE THE NUMBER
AVAILABLE UNDER SECTION 3.1 AND THE BALANCE SHALL AGAIN BECOME AVAILABLE FOR
AWARDS UNDER THE PLAN.  IF SARS ARE EXERCISED, THEN ONLY THE NUMBER OF SHARES OF
COMMON STOCK (IF ANY) ACTUALLY ISSUED IN SETTLEMENT OF SUCH SARS SHALL REDUCE
THE NUMBER AVAILABLE UNDER SECTION 3.1 AND THE BALANCE SHALL AGAIN BECOME
AVAILABLE FOR AWARDS UNDER THE PLAN.


3.3                                 DIVIDEND EQUIVALENTS.  ANY DIVIDEND
EQUIVALENTS PAID OR CREDITED UNDER THE PLAN SHALL NOT BE APPLIED AGAINST THE
NUMBER OF RESTRICTED SHARES, STOCK UNITS, OPTIONS OR SARS AVAILABLE FOR AWARDS,
WHETHER OR NOT SUCH DIVIDEND EQUIVALENTS ARE CONVERTED INTO STOCK UNITS.


3.4                                 SHARES SUBJECT TO SUBSTITUTED OPTIONS.  THE
NUMBER OF SHARES OF COMMON STOCK SUBJECT TO OPTIONS GRANTED BY THE CORPORATION
SHALL NOT REDUCE THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED UNDER
SECTION 3.1 IF (A) THE CORPORATION OR A SUBSIDIARY IS A PARTY TO A TRANSACTION
WITH ANOTHER CORPORATION DESCRIBED IN SECTION 424(A) OF THE

2


--------------------------------------------------------------------------------



CODE, (B) EMPLOYEES OR INDEPENDENT CONTRACTORS OF SUCH CORPORATION HOLD OPTIONS
TO PURCHASE SHARES OF SUCH CORPORATION’S STOCK THAT ARE CANCELLED AS PART OF
SUCH TRANSACTION AND (C) THE CORPORATION GRANTS OPTIONS UNDER THE PLAN TO SUCH
EMPLOYEES OR INDEPENDENT CONTRACTORS TO REPLACE THE CANCELLED OPTIONS IN
ACCORDANCE WITH SECTION 424(A) OF THE CODE (WHETHER OR NOT SUCH OPTIONS ARE
ISOS).


ARTICLE IV.                                               ELIGIBILITY.


4.1                                 INCENTIVE STOCK OPTIONS.  ONLY EMPLOYEES WHO
ARE COMMON-LAW EMPLOYEES OF THE CORPORATION, A PARENT OR A SUBSIDIARY SHALL BE
ELIGIBLE FOR THE GRANT OF ISOS.  IN ADDITION, AN EMPLOYEE WHO OWNS MORE THAN 10%
OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF OUTSTANDING STOCK OF THE
CORPORATION OR ANY OF ITS PARENTS OR SUBSIDIARIES SHALL NOT BE ELIGIBLE FOR THE
GRANT OF AN ISO UNLESS THE REQUIREMENTS SET FORTH IN SECTION 422(C)(6) OF THE
CODE ARE SATISFIED.


4.2                                 OTHER GRANTS.  ONLY EMPLOYEES, OUTSIDE
DIRECTORS AND CONSULTANTS SHALL BE ELIGIBLE FOR THE GRANT OF RESTRICTED SHARES,
STOCK UNITS, NSOS OR SARS.


ARTICLE V.                                                   OPTIONS.


5.1                                 STOCK OPTION AGREEMENT.  EACH GRANT OF AN
OPTION UNDER THE PLAN SHALL BE EVIDENCED BY A STOCK OPTION AGREEMENT BETWEEN THE
OPTIONEE AND THE CORPORATION.  SUCH OPTION SHALL BE SUBJECT TO ALL APPLICABLE
TERMS OF THE PLAN AND MAY BE SUBJECT TO ANY OTHER TERMS THAT ARE NOT
INCONSISTENT WITH THE PLAN.  THE STOCK OPTION AGREEMENT SHALL SPECIFY WHETHER
THE OPTION IS AN ISO OR AN NSO.  THE PROVISIONS OF THE VARIOUS STOCK OPTION
AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE IDENTICAL.  OPTIONS MAY BE
GRANTED IN CONSIDERATION OF A REDUCTION IN THE OPTIONEE’S OTHER COMPENSATION.


5.2                                 NUMBER OF SHARES.  EACH STOCK OPTION
AGREEMENT SHALL SPECIFY THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE
OPTION AND SHALL PROVIDE FOR THE ADJUSTMENT OF SUCH NUMBER IN ACCORDANCE WITH
ARTICLE 11.  OPTIONS GRANTED TO ANY OPTIONEE IN A SINGLE FISCAL YEAR OF THE
CORPORATION SHALL NOT COVER MORE THAN 1,500,000 SHARES OF COMMON STOCK, EXCEPT
THAT OPTIONS GRANTED TO A NEW EMPLOYEE IN THE FISCAL YEAR OF THE CORPORATION IN
WHICH HIS OR HER SERVICE AS AN EMPLOYEE FIRST COMMENCES SHALL NOT COVER MORE
THAN 2,000,000 SHARES OF COMMON STOCK.  THE LIMITATIONS SET FORTH IN THE
PRECEDING SENTENCE SHALL BE SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH ARTICLE 11.


5.3                                 EXERCISE PRICE.  EACH STOCK OPTION AGREEMENT
SHALL SPECIFY THE EXERCISE PRICE; PROVIDED THAT THE EXERCISE PRICE SHALL IN NO
EVENT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON
THE DATE OF GRANT.


5.4                                 EXERCISABILITY AND TERM.  EACH STOCK OPTION
AGREEMENT SHALL SPECIFY THE DATE OR EVENT WHEN ALL OR ANY INSTALLMENT OF THE
OPTION IS TO BECOME EXERCISABLE.  THE STOCK OPTION AGREEMENT SHALL ALSO SPECIFY
THE TERM OF THE OPTION; PROVIDED THAT THE TERM OF AN ISO SHALL IN NO EVENT
EXCEED 10 YEARS FROM THE DATE OF GRANT.  A STOCK OPTION AGREEMENT MAY PROVIDE
FOR ACCELERATED EXERCISABILITY IN THE EVENT OF THE OPTIONEE’S DEATH, DISABILITY
OR RETIREMENT OR OTHER EVENTS AND MAY PROVIDE FOR EXPIRATION PRIOR TO THE END OF
ITS TERM IN THE EVENT OF THE TERMINATION OF THE OPTIONEE’S SERVICE.  OPTIONS MAY
BE AWARDED IN COMBINATION WITH

3


--------------------------------------------------------------------------------



SARS, AND SUCH AN AWARD MAY PROVIDE THAT THE OPTIONS WILL NOT BE EXERCISABLE
UNLESS THE RELATED SARS ARE FORFEITED.


5.5                                 MODIFICATION OR ASSUMPTION OF OPTIONS. 
WITHIN THE LIMITATIONS OF THE PLAN, THE COMMITTEE MAY MODIFY, EXTEND, OR ASSUME
OUTSTANDING OPTIONS.  THE FOREGOING NOTWITHSTANDING, NO MODIFICATION OF AN
OPTION SHALL, WITHOUT THE CONSENT OF THE OPTIONEE, ALTER OR IMPAIR HIS OR HER
RIGHTS OR OBLIGATIONS UNDER SUCH OPTION.  NOTWITHSTANDING ANYTHING IN THIS PLAN
TO THE CONTRARY, AND EXCEPT FOR THE ADJUSTMENTS PROVIDED IN ARTICLES X AND XI,
NEITHER THE COMMITTEE NOR ANY OTHER PERSON MAY DECREASE THE EXERCISE PRICE FOR
ANY OUTSTANDING OPTION AFTER THE DATE OF GRANT NOR CANCEL OR ALLOW AN OPTIONEE
TO SURRENDER AN OUTSTANDING OPTION TO THE CORPORATION AS CONSIDERATION FOR THE
GRANT OF A NEW OPTION WITH A LOWER EXERCISE PRICE OR THE GRANT OF ANOTHER TYPE
OF AWARD THE EFFECT OF WHICH IS TO REDUCE THE EXERCISE PRICE OF ANY OUTSTANDING
OPTION.


5.6                                 BUYOUT PROVISIONS.  THE COMMITTEE MAY AT ANY
TIME (A) OFFER TO BUY OUT FOR A PAYMENT IN CASH OR CASH EQUIVALENTS AN OPTION
PREVIOUSLY GRANTED OR (B) AUTHORIZE AN OPTIONEE TO ELECT TO CASH OUT AN OPTION
PREVIOUSLY GRANTED, IN EITHER CASE AT SUCH TIME AND BASED UPON SUCH TERMS AND
CONDITIONS AS THE COMMITTEE SHALL ESTABLISH.


ARTICLE VI.                                               PAYMENT FOR OPTION
SHARES.


6.1                                 GENERAL RULE.  THE ENTIRE EXERCISE PRICE OF
SHARES OF COMMON STOCK ISSUED UPON EXERCISE OF OPTIONS SHALL BE PAYABLE IN CASH
OR CASH EQUIVALENTS AT THE TIME SUCH SHARES OF COMMON STOCK ARE PURCHASED,
EXCEPT THAT THE COMMITTEE AT ITS SOLE DISCRETION MAY ACCEPT PAYMENT OF THE
EXERCISE PRICE IN ANY OTHER FORM(S) DESCRIBED IN THIS ARTICLE 6.  HOWEVER, IF
THE OPTIONEE IS AN OUTSIDE DIRECTOR OR EXECUTIVE OFFICER OF THE CORPORATION, HE
OR SHE MAY PAY THE EXERCISE PRICE IN A FORM OTHER THAN CASH OR CASH EQUIVALENTS
ONLY TO THE EXTENT PERMITTED BY SECTION 13(K) OF THE EXCHANGE ACT.


6.2                                 SURRENDER OF STOCK.  WITH THE COMMITTEE’S
CONSENT, ALL OR ANY PART OF THE EXERCISE PRICE MAY BE PAID BY SURRENDERING, OR
ATTESTING TO THE OWNERSHIP OF, SHARES OF COMMON STOCK THAT ARE ALREADY OWNED BY
THE OPTIONEE.  SUCH SHARES OF COMMON STOCK SHALL BE VALUED AT THEIR FAIR MARKET
VALUE ON THE DATE THE NEW SHARES OF COMMON STOCK ARE PURCHASED UNDER THE PLAN. 
THE OPTIONEE SHALL NOT SURRENDER, OR ATTEST TO THE OWNERSHIP OF, SHARES OF
COMMON STOCK IN PAYMENT OF THE EXERCISE PRICE IF SUCH ACTION WOULD CAUSE THE
CORPORATION TO RECOGNIZE COMPENSATION EXPENSE (OR ADDITIONAL COMPENSATION
EXPENSE) WITH RESPECT TO THE OPTION FOR FINANCIAL REPORTING PURPOSES.


6.3                                 EXERCISE/SALE.  WITH THE COMMITTEE’S
CONSENT, ALL OR ANY PART OF THE EXERCISE PRICE AND ANY WITHHOLDING TAXES MAY BE
PAID BY DELIVERING (ON A FORM PRESCRIBED BY THE CORPORATION) AN IRREVOCABLE
DIRECTION TO A SECURITIES BROKER APPROVED BY THE CORPORATION TO SELL ALL OR PART
OF THE SHARES OF COMMON STOCK BEING PURCHASED UNDER THE PLAN AND TO DELIVER ALL
OR PART OF THE SALES PROCEEDS TO THE CORPORATION.


6.4                                 EXERCISE/PLEDGE.  WITH THE COMMITTEE’S
CONSENT, ALL OR ANY PART OF THE EXERCISE PRICE AND ANY WITHHOLDING TAXES MAY BE
PAID BY DELIVERING (ON A FORM PRESCRIBED BY THE CORPORATION) AN IRREVOCABLE
DIRECTION TO PLEDGE ALL OR PART OF THE SHARES OF COMMON STOCK BEING

4


--------------------------------------------------------------------------------



PURCHASED UNDER THE PLAN TO A SECURITIES BROKER OR LENDER APPROVED BY THE
CORPORATION, AS SECURITY FOR A LOAN, AND TO DELIVER ALL OR PART OF THE LOAN
PROCEEDS TO THE CORPORATION.


6.5                                 PROMISSORY NOTE.  WITH THE COMMITTEE’S
CONSENT, ALL OR ANY PART OF THE EXERCISE PRICE AND ANY WITHHOLDING TAXES MAY BE
PAID BY DELIVERING (ON A FORM PRESCRIBED BY THE CORPORATION) A FULL-RECOURSE
PROMISSORY NOTE.  HOWEVER, THE PAR VALUE OF THE SHARES OF COMMON STOCK BEING
PURCHASED UNDER THE PLAN, IF NEWLY ISSUED, SHALL BE PAID IN CASH OR CASH
EQUIVALENTS.


6.6                                 OTHER FORMS OF PAYMENT.  WITH THE
COMMITTEE’S CONSENT, ALL OR ANY PART OF THE EXERCISE PRICE AND ANY WITHHOLDING
TAXES MAY BE PAID IN ANY OTHER FORM THAT IS CONSISTENT WITH APPLICABLE LAWS,
REGULATIONS AND RULES.


ARTICLE VII.                                           STOCK APPRECIATION
RIGHTS.


7.1                                 SAR AGREEMENT.  EACH GRANT OF AN SAR UNDER
THE PLAN SHALL BE EVIDENCED BY AN SAR AGREEMENT BETWEEN THE OPTIONEE AND THE
CORPORATION.  SUCH SAR SHALL BE SUBJECT TO ALL APPLICABLE TERMS OF THE PLAN AND
MAY BE SUBJECT TO ANY OTHER TERMS THAT ARE NOT INCONSISTENT WITH THE PLAN.  THE
PROVISIONS OF THE VARIOUS SAR AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE
IDENTICAL.  SARS MAY BE GRANTED IN CONSIDERATION OF A REDUCTION IN THE
OPTIONEE’S OTHER COMPENSATION.


7.2                                 NUMBER OF SHARES.  EACH SAR AGREEMENT SHALL
SPECIFY THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE SAR PERTAINS AND SHALL
PROVIDE FOR THE ADJUSTMENT OF SUCH NUMBER IN ACCORDANCE WITH ARTICLE 11.  SARS
GRANTED TO ANY OPTIONEE IN A SINGLE FISCAL YEAR SHALL IN NO EVENT PERTAIN TO
MORE THAN 1,500,000 SHARES OF COMMON STOCK, EXCEPT THAT SARS GRANTED TO A NEW
EMPLOYEE IN THE FISCAL YEAR OF THE CORPORATION IN WHICH HIS OR HER SERVICE AS AN
EMPLOYEE FIRST COMMENCES SHALL NOT PERTAIN TO MORE THAN 2,000,000 SHARES OF
COMMON STOCK.  THE LIMITATIONS SET FORTH IN THE PRECEDING SENTENCE SHALL BE
SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH ARTICLE 11.


7.3                                 EXERCISE PRICE.  EACH SAR AGREEMENT SHALL
SPECIFY THE EXERCISE PRICE WHICH SHALL NOT BE LESS THAN FAIR MARKET VALUE.  AN
SAR AGREEMENT MAY SPECIFY AN EXERCISE PRICE THAT VARIES IN ACCORDANCE WITH A
PREDETERMINED FORMULA WHILE THE SAR IS OUTSTANDING.


7.4                                 EXERCISABILITY AND TERM.  EACH SAR AGREEMENT
SHALL SPECIFY THE DATE ALL OR ANY INSTALLMENT OF THE SAR IS TO BECOME
EXERCISABLE.  THE SAR AGREEMENT SHALL ALSO SPECIFY THE TERM OF THE SAR.  AN SAR
AGREEMENT MAY PROVIDE FOR ACCELERATED EXERCISABILITY IN THE EVENT OF THE
OPTIONEE’S DEATH, DISABILITY OR RETIREMENT OR OTHER EVENTS AND MAY PROVIDE FOR
EXPIRATION PRIOR TO THE END OF ITS TERM IN THE EVENT OF THE TERMINATION OF THE
OPTIONEE’S SERVICE.  SARS MAY BE AWARDED IN COMBINATION WITH OPTIONS, AND SUCH
AN AWARD MAY PROVIDE THAT THE SARS WILL NOT BE EXERCISABLE UNLESS THE RELATED
OPTIONS ARE FORFEITED.  AN SAR MAY BE INCLUDED IN AN ISO ONLY AT THE TIME OF
GRANT BUT MAY BE INCLUDED IN AN NSO AT THE TIME OF GRANT OR THEREAFTER.  AN SAR
GRANTED UNDER THE PLAN MAY PROVIDE THAT IT WILL BE EXERCISABLE ONLY IN THE EVENT
OF A CHANGE IN CONTROL.


7.5                                 EXERCISE OF SARS.  UPON EXERCISE OF AN SAR,
THE OPTIONEE (OR ANY PERSON HAVING THE RIGHT TO EXERCISE THE SAR AFTER HIS OR
HER DEATH) SHALL RECEIVE FROM THE CORPORATION (A) SHARES OF COMMON STOCK,
(B) CASH OR (C) A COMBINATION OF SHARES OF COMMON STOCK AND CASH,

5


--------------------------------------------------------------------------------



AS THE COMMITTEE SHALL DETERMINE.  THE AMOUNT OF CASH AND/OR THE FAIR MARKET
VALUE OF SHARES OF COMMON STOCK RECEIVED UPON EXERCISE OF SARS SHALL, IN THE
AGGREGATE, BE EQUAL TO THE AMOUNT BY WHICH THE FAIR MARKET VALUE (ON THE DATE OF
SURRENDER) OF THE SHARES OF COMMON STOCK SUBJECT TO THE SARS EXCEEDS THE
EXERCISE PRICE.  IF, ON THE DATE AN SAR EXPIRES, THE EXERCISE PRICE UNDER SUCH
SAR IS LESS THAN THE FAIR MARKET VALUE ON SUCH DATE BUT ANY PORTION OF SUCH SAR
HAS NOT BEEN EXERCISED OR SURRENDERED, THEN SUCH SAR SHALL AUTOMATICALLY BE
DEEMED TO BE EXERCISED AS OF SUCH DATE WITH RESPECT TO SUCH PORTION.


7.6                                 MODIFICATION OR ASSUMPTION OF SARS.  WITHIN
THE LIMITATIONS OF THE PLAN, THE COMMITTEE MAY MODIFY, EXTEND OR ASSUME
OUTSTANDING SARS.  THE FOREGOING NOTWITHSTANDING, NO MODIFICATION OF AN SAR
SHALL, WITHOUT THE CONSENT OF THE OPTIONEE, ALTER OR IMPAIR HIS OR HER RIGHTS OR
OBLIGATIONS UNDER SUCH SAR.


ARTICLE VIII.                                       RESTRICTED SHARES.


8.1                                 RESTRICTED STOCK AGREEMENT.  EACH GRANT OF
RESTRICTED SHARES UNDER THE PLAN SHALL BE EVIDENCED BY A RESTRICTED STOCK
AGREEMENT BETWEEN THE RECIPIENT AND THE CORPORATION.  SUCH RESTRICTED SHARES
SHALL BE SUBJECT TO ALL APPLICABLE TERMS OF THE PLAN AND MAY BE SUBJECT TO ANY
OTHER TERMS THAT ARE NOT INCONSISTENT WITH THE PLAN.  THE PROVISIONS OF THE
VARIOUS RESTRICTED STOCK AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE
IDENTICAL.


8.2                                 PAYMENT FOR AWARDS.  SUBJECT TO THE
FOLLOWING TWO SENTENCES, RESTRICTED SHARES MAY BE SOLD OR AWARDED UNDER THE PLAN
FOR SUCH CONSIDERATION AS THE COMMITTEE MAY DETERMINE, INCLUDING (WITHOUT
LIMITATION) CASH, CASH EQUIVALENTS, PROPERTY, FULL-RECOURSE PROMISSORY NOTES,
PAST SERVICES AND FUTURE SERVICES.  TO THE EXTENT THAT AN AWARD CONSISTS OF
NEWLY ISSUED RESTRICTED SHARES, THE CONSIDERATION SHALL CONSIST EXCLUSIVELY OF
CASH, CASH EQUIVALENTS, PROPERTY OR PAST SERVICES RENDERED TO THE CORPORATION
(OR A PARENT OR SUBSIDIARY) OR, FOR THE AMOUNT IN EXCESS OF THE PAR VALUE OF
SUCH NEWLY ISSUED RESTRICTED SHARES, FULL-RECOURSE PROMISSORY NOTES.  IF THE
PARTICIPANT IS AN OUTSIDE DIRECTOR OR EXECUTIVE OFFICER OF THE CORPORATION, HE
OR SHE MAY PAY FOR RESTRICTED SHARES WITH A PROMISSORY NOTE ONLY TO THE EXTENT
PERMITTED BY SECTION 13(K) OF THE EXCHANGE ACT.  WITHIN THE LIMITATIONS OF THE
PLAN, THE COMMITTEE MAY ACCEPT THE CANCELLATION OF OUTSTANDING OPTIONS IN RETURN
FOR THE GRANT OF RESTRICTED SHARES.


8.3                                 VESTING CONDITIONS.  EACH AWARD OF
RESTRICTED SHARES MAY OR MAY NOT BE SUBJECT TO VESTING.  VESTING SHALL OCCUR, IN
FULL OR IN INSTALLMENTS, UPON SATISFACTION OF THE CONDITIONS SPECIFIED IN THE
RESTRICTED STOCK AGREEMENT.  THE COMMITTEE MAY INCLUDE AMONG SUCH CONDITIONS THE
REQUIREMENT THAT THE PERFORMANCE OF THE CORPORATION OR A BUSINESS UNIT OF THE
CORPORATION FOR A SPECIFIED PERIOD OF ONE OR MORE FISCAL YEARS EQUAL OR EXCEED A
TARGET DETERMINED IN ADVANCE BY THE COMMITTEE.  THE COMMITTEE SHALL DETERMINE
SUCH PERFORMANCE.  SUCH TARGET SHALL BE BASED ON ONE OR MORE OF THE CRITERIA SET
FORTH IN APPENDIX A.  THE COMMITTEE SHALL IDENTIFY SUCH TARGET NOT LATER THAN
THE 90TH DAY OF SUCH PERIOD.  SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH ARTICLE
11, IN NO EVENT SHALL MORE THAN 1,500,000 RESTRICTED SHARES THAT ARE SUBJECT TO
PERFORMANCE-BASED VESTING CONDITIONS BE GRANTED TO ANY PARTICIPANT IN A SINGLE
FISCAL YEAR OF THE CORPORATION, EXCEPT THAT 2,000,000 RESTRICTED SHARES MAY BE
GRANTED TO A NEW EMPLOYEE IN THE FISCAL YEAR OF THE CORPORATION IN WHICH HIS OR
HER SERVICE AS AN EMPLOYEE FIRST COMMENCES.  A RESTRICTED STOCK AGREEMENT MAY
PROVIDE FOR ACCELERATED VESTING IN THE

6


--------------------------------------------------------------------------------



EVENT OF THE PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT OR OTHER EVENTS.  THE
COMMITTEE MAY DETERMINE, AT THE TIME OF GRANTING RESTRICTED SHARES OR
THEREAFTER, THAT ALL OR PART OF SUCH RESTRICTED SHARES SHALL BECOME VESTED IN
THE EVENT THAT A CHANGE IN CONTROL OCCURS WITH RESPECT TO THE CORPORATION OR IN
THE EVENT THAT THE PARTICIPANT IS SUBJECT TO AN INVOLUNTARY TERMINATION AFTER A
CHANGE IN CONTROL.


8.4                                 VOTING AND DIVIDEND RIGHTS.  THE HOLDERS OF
RESTRICTED SHARES AWARDED UNDER THE PLAN SHALL HAVE THE SAME VOTING, DIVIDEND
AND OTHER RIGHTS AS THE CORPORATION’S OTHER STOCKHOLDERS.  A RESTRICTED STOCK
AGREEMENT, HOWEVER, MAY REQUIRE THAT THE HOLDERS OF RESTRICTED SHARES INVEST ANY
CASH DIVIDENDS RECEIVED IN ADDITIONAL RESTRICTED SHARES.  SUCH ADDITIONAL
RESTRICTED SHARES SHALL BE SUBJECT TO THE SAME CONDITIONS AND RESTRICTIONS AS
THE AWARD WITH RESPECT TO WHICH THE DIVIDENDS WERE PAID.


ARTICLE IX.                                               STOCK UNITS.


9.1                                 STOCK UNIT AGREEMENT.  EACH GRANT OF STOCK
UNITS UNDER THE PLAN SHALL BE EVIDENCED BY A STOCK UNIT AGREEMENT BETWEEN THE
RECIPIENT AND THE CORPORATION.  SUCH STOCK UNITS SHALL BE SUBJECT TO ALL
APPLICABLE TERMS OF THE PLAN AND MAY BE SUBJECT TO ANY OTHER TERMS THAT ARE NOT
INCONSISTENT WITH THE PLAN.  THE PROVISIONS OF THE VARIOUS STOCK UNIT AGREEMENTS
ENTERED INTO UNDER THE PLAN NEED NOT BE IDENTICAL.  STOCK UNITS MAY BE GRANTED
IN CONSIDERATION OF A REDUCTION IN THE RECIPIENT’S OTHER COMPENSATION.  STOCK
UNITS GRANTED TO A RECIPIENT MAY IN NO EVENT PERTAIN TO MORE THAN $10,000,000 IN
A SINGLE FISCAL YEAR.


9.2                                 PAYMENT FOR AWARDS.  TO THE EXTENT THAT AN
AWARD IS GRANTED IN THE FORM OF STOCK UNITS, NO CASH CONSIDERATION SHALL BE
REQUIRED OF THE AWARD RECIPIENTS.


9.3                                 VESTING CONDITIONS.  EACH AWARD OF STOCK
UNITS MAY OR MAY NOT BE SUBJECT TO VESTING.  VESTING SHALL OCCUR, IN FULL OR IN
INSTALLMENTS, UPON SATISFACTION OF THE CONDITIONS SPECIFIED IN THE STOCK UNIT
AGREEMENT.  THE COMMITTEE MAY INCLUDE AMONG SUCH CONDITIONS THE REQUIREMENT THAT
THE PERFORMANCE OF THE CORPORATION OR A BUSINESS UNIT OF THE CORPORATION FOR A
SPECIFIED PERIOD OF ONE OR MORE FISCAL YEARS EQUAL OR EXCEED A TARGET DETERMINED
IN ADVANCE BY THE COMMITTEE.  THE COMMITTEE SHALL DETERMINE SUCH PERFORMANCE. 
SUCH TARGET SHALL BE BASED ON ONE OR MORE OF THE CRITERIA SET FORTH IN
APPENDIX A.  THE COMMITTEE SHALL IDENTIFY SUCH TARGET NOT LATER THAN THE
90TH DAY OF SUCH PERIOD.  A STOCK UNIT AGREEMENT MAY PROVIDE FOR ACCELERATED
VESTING IN THE EVENT OF THE PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT OR
OTHER EVENTS.  THE COMMITTEE MAY DETERMINE, AT THE TIME OF GRANTING STOCK UNITS
OR THEREAFTER, THAT ALL OR PART OF SUCH STOCK UNITS SHALL BECOME VESTED IN THE
EVENT THAT THE CORPORATION IS SUBJECT TO A CHANGE IN CONTROL OR IN THE EVENT
THAT THE PARTICIPANT IS SUBJECT TO AN INVOLUNTARY TERMINATION AFTER A CHANGE IN
CONTROL.


9.4                                 VOTING AND DIVIDEND RIGHTS.  THE HOLDERS OF
STOCK UNITS SHALL HAVE NO VOTING RIGHTS.  PRIOR TO SETTLEMENT OR FORFEITURE, ANY
STOCK UNIT AWARDED UNDER THE PLAN MAY, AT THE COMMITTEE’S DISCRETION, CARRY WITH
IT A RIGHT TO DIVIDEND EQUIVALENTS.  SUCH RIGHT ENTITLES THE HOLDER TO BE
CREDITED WITH AN AMOUNT EQUAL TO ALL CASH DIVIDENDS PAID ON ONE SHARE OF COMMON
STOCK WHILE THE STOCK UNIT IS OUTSTANDING.  DIVIDEND EQUIVALENTS MAY BE
CONVERTED INTO ADDITIONAL STOCK UNITS.  SETTLEMENT OF DIVIDEND EQUIVALENTS MAY
BE MADE IN THE FORM OF CASH, IN THE FORM OF SHARES OF COMMON STOCK, OR IN A
COMBINATION OF BOTH.  PRIOR TO DISTRIBUTION, ANY

7


--------------------------------------------------------------------------------



DIVIDEND EQUIVALENTS WHICH ARE NOT PAID SHALL BE SUBJECT TO THE SAME CONDITIONS
AND RESTRICTIONS AS THE STOCK UNITS TO WHICH THEY ATTACH.


9.5                                 FORM AND TIME OF SETTLEMENT OF STOCK UNITS. 
SETTLEMENT OF VESTED STOCK UNITS MAY BE MADE IN THE FORM OF (A) CASH, (B) SHARES
OF COMMON STOCK OR (C) ANY COMBINATION OF BOTH, AS DETERMINED BY THE COMMITTEE. 
THE ACTUAL NUMBER OF STOCK UNITS ELIGIBLE FOR SETTLEMENT MAY BE LARGER OR
SMALLER THAN THE NUMBER INCLUDED IN THE ORIGINAL AWARD, BASED ON PREDETERMINED
PERFORMANCE FACTORS.  METHODS OF CONVERTING STOCK UNITS INTO CASH MAY INCLUDE
(WITHOUT LIMITATION) A METHOD BASED ON THE AVERAGE FAIR MARKET VALUE OF SHARES
OF COMMON STOCK OVER A SERIES OF TRADING DAYS.  VESTED STOCK UNITS MAY BE
SETTLED IN A LUMP SUM OR IN INSTALLMENTS.  THE DISTRIBUTION MAY OCCUR OR
COMMENCE WHEN ALL VESTING CONDITIONS APPLICABLE TO THE STOCK UNITS HAVE BEEN
SATISFIED OR HAVE LAPSED, OR IT MAY BE DEFERRED TO ANY LATER DATE.  THE AMOUNT
OF A DEFERRED DISTRIBUTION MAY BE INCREASED BY AN INTEREST FACTOR OR BY DIVIDEND
EQUIVALENTS.  UNTIL AN AWARD OF STOCK UNITS IS SETTLED, THE NUMBER OF SUCH STOCK
UNITS SHALL BE SUBJECT TO ADJUSTMENT PURSUANT TO ARTICLE 11.


9.6                                 DEATH OF RECIPIENT.  ANY STOCK UNITS AWARD
THAT BECOMES PAYABLE AFTER THE RECIPIENT’S DEATH SHALL BE DISTRIBUTED TO THE
RECIPIENT’S BENEFICIARY OR BENEFICIARIES.  EACH RECIPIENT OF A STOCK UNITS AWARD
UNDER THE PLAN SHALL DESIGNATE ONE OR MORE BENEFICIARIES FOR THIS PURPOSE BY
FILING THE PRESCRIBED FORM WITH THE CORPORATION.  A BENEFICIARY DESIGNATION MAY
BE CHANGED BY FILING THE PRESCRIBED FORM WITH THE CORPORATION AT ANY TIME BEFORE
THE AWARD RECIPIENT’S DEATH.  IF NO BENEFICIARY WAS DESIGNATED OR IF NO
DESIGNATED BENEFICIARY SURVIVES THE AWARD RECIPIENT, THEN ANY STOCK UNITS AWARD
THAT BECOMES PAYABLE AFTER THE RECIPIENT’S DEATH SHALL BE DISTRIBUTED TO THE
RECIPIENT’S ESTATE.


9.7                                 CREDITORS’ RIGHTS.  A HOLDER OF STOCK UNITS
SHALL HAVE NO RIGHTS OTHER THAN THOSE OF A GENERAL CREDITOR OF THE CORPORATION. 
STOCK UNITS REPRESENT AN UNFUNDED AND UNSECURED OBLIGATION OF THE CORPORATION,
SUBJECT TO THE TERMS AND CONDITIONS OF THE APPLICABLE STOCK UNIT AGREEMENT.


ARTICLE X.                                                   CHANGE IN CONTROL.


10.1                           EFFECT OF CHANGE IN CONTROL.  IN THE EVENT OF ANY
CHANGE IN CONTROL, EACH OUTSTANDING AWARD SHALL AUTOMATICALLY ACCELERATE SO THAT
EACH SUCH AWARD SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE IN
CONTROL, BECOME FULLY EXERCISABLE FOR ALL OF THE SHARES OF COMMON STOCK AT THE
TIME SUBJECT TO SUCH AWARD AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE SHARES
AS FULLY-VESTED SHARES OF COMMON STOCK.  HOWEVER, AN OUTSTANDING AWARD SHALL NOT
SO ACCELERATE IF AND TO THE EXTENT SUCH AWARD IS, IN CONNECTION WITH THE CHANGE
IN CONTROL, EITHER TO BE ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR TO BE REPLACED WITH A COMPARABLE AWARD FOR SHARES OF THE CAPITAL
STOCK OF THE SUCCESSOR CORPORATION (OR PARENT THEREOF).  THE DETERMINATION OF
AWARD COMPARABILITY SHALL BE MADE BY THE COMMITTEE, AND ITS DETERMINATION SHALL
BE FINAL, BINDING AND CONCLUSIVE.


10.2                           ACCELERATION. THE COMMITTEE SHALL HAVE THE
DISCRETION, EXERCISABLE EITHER AT THE TIME THE AWARD IS GRANTED OR AT ANY TIME
WHILE THE AWARD REMAINS OUTSTANDING, TO PROVIDE FOR THE AUTOMATIC ACCELERATION
OF VESTING UPON THE OCCURRENCE OF A CHANGE IN CONTROL, WHETHER OR NOT THE AWARD
IS TO BE ASSUMED OR REPLACED IN THE CHANGE IN CONTROL.

8


--------------------------------------------------------------------------------



ARTICLE XI.                                               PROTECTION AGAINST
DILUTION.


11.1                           ADJUSTMENTS.  IN THE EVENT OF A SUBDIVISION OF
THE OUTSTANDING SHARES OF COMMON STOCK, A DECLARATION OF A DIVIDEND PAYABLE IN
SHARES OF COMMON STOCK, A DECLARATION OF A DIVIDEND PAYABLE IN A FORM OTHER THAN
SHARES OF COMMON STOCK IN AN AMOUNT THAT HAS A MATERIAL AFFECT ON THE PRICE OF
SHARES OF COMMON STOCK, A COMBINATION OR CONSOLIDATION OF THE OUTSTANDING SHARES
OF COMMON STOCK (BY RECLASSIFICATION OR OTHERWISE) INTO A LESSER NUMBER OF
SHARES OF COMMON STOCK, A RECAPITALIZATION, A SPIN-OFF OR A SIMILAR OCCURRENCE,
CORRESPONDING ADJUSTMENTS SHALL AUTOMATICALLY BE MADE IN EACH OF THE FOLLOWING:


(A)                                  THE NUMBER OF OPTIONS, SARS, RESTRICTED
SHARES AND STOCK UNITS AVAILABLE FOR FUTURE AWARDS UNDER ARTICLE 3;


(B)                                 THE LIMITATIONS SET FORTH IN SECTIONS 5.2
AND 7.2;


(C)                                  THE NUMBER OF SHARES OF COMMON STOCK
COVERED BY EACH OUTSTANDING OPTION AND SAR;


(D)                                 THE EXERCISE PRICE UNDER EACH OUTSTANDING
OPTION AND SAR; OR


(E)                                  THE NUMBER OF STOCK UNITS INCLUDED IN ANY
PRIOR AWARD WHICH HAS NOT YET BEEN SETTLED.

Except as provided in this Article 11, a Participant shall have no rights by
reason of any issue by the Corporation of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.


11.2                           DISSOLUTION OR LIQUIDATION.  TO THE EXTENT NOT
PREVIOUSLY EXERCISED OR SETTLED, OPTIONS, SARS AND STOCK UNITS SHALL TERMINATE
IMMEDIATELY PRIOR TO THE DISSOLUTION OR LIQUIDATION OF THE CORPORATION.


11.3                           REORGANIZATIONS.  IN THE EVENT THAT THE
CORPORATION IS A PARTY TO A MERGER OR CONSOLIDATION, ALL OUTSTANDING AWARDS
SHALL BE SUBJECT TO THE AGREEMENT OF MERGER OR CONSOLIDATION.  SUCH AGREEMENT
SHALL PROVIDE FOR ONE OR MORE OF THE FOLLOWING:


(A)                                  THE CONTINUATION OF SUCH OUTSTANDING AWARDS
BY THE CORPORATION (IF THE CORPORATION IS THE SURVIVING CORPORATION).


(B)                                 THE ASSUMPTION OF SUCH OUTSTANDING AWARDS BY
THE SURVIVING CORPORATION OR ITS PARENT (IN A MANNER THAT COMPLIES WITH
SECTION 424(A) OF THE CODE WITH RESPECT TO OPTIONS).


(C)                                  THE SUBSTITUTION BY THE SURVIVING
CORPORATION OR ITS PARENT OF NEW AWARDS FOR SUCH OUTSTANDING AWARDS (IN A MANNER
THAT COMPLIES WITH SECTION 424(A) OF THE CODE WITH RESPECT TO OPTIONS).

9


--------------------------------------------------------------------------------



(D)                                 FULL EXERCISABILITY OF SUCH OUTSTANDING
AWARDS AND FULL VESTING OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH AWARDS,
FOLLOWED BY THE CANCELLATION OF SUCH AWARDS.  THE FULL EXERCISABILITY OF SUCH
AWARDS AND FULL VESTING OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH AWARDS MAY
BE CONTINGENT ON THE CLOSING OF SUCH MERGER OR CONSOLIDATION.  THE PARTICIPANTS
SHALL BE ABLE TO EXERCISE SUCH AWARDS DURING A PERIOD OF NOT LESS THAN FIVE FULL
BUSINESS DAYS PRECEDING THE CLOSING DATE OF SUCH MERGER OR CONSOLIDATION, UNLESS
(I) A SHORTER PERIOD IS REQUIRED TO PERMIT A TIMELY CLOSING OF SUCH MERGER OR
CONSOLIDATION AND (II) SUCH SHORTER PERIOD STILL OFFERS THE PARTICIPANTS A
REASONABLE OPPORTUNITY TO EXERCISE SUCH AWARDS.  ANY EXERCISE OF SUCH AWARDS
DURING SUCH PERIOD MAY BE CONTINGENT ON THE CLOSING OF SUCH MERGER OR
CONSOLIDATION.


(E)                                  THE CANCELLATION OF SUCH OUTSTANDING AWARDS
AND A PAYMENT TO THE PARTICIPANTS EQUAL TO THE EXCESS OF (I) THE FAIR MARKET
VALUE OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH AWARDS (WHETHER OR NOT SUCH
AWARDS ARE THEN EXERCISABLE OR SUCH SHARES OF COMMON STOCK ARE THEN VESTED) AS
OF THE CLOSING DATE OF SUCH MERGER OR CONSOLIDATION OVER (II) THEIR EXERCISE
PRICE.  SUCH PAYMENT SHALL BE MADE IN THE FORM OF CASH, CASH EQUIVALENTS, OR
SECURITIES OF THE SURVIVING CORPORATION OR ITS PARENT WITH A FAIR MARKET VALUE
EQUAL TO THE REQUIRED AMOUNT.  SUCH PAYMENT MAY BE MADE IN INSTALLMENTS AND MAY
BE DEFERRED UNTIL THE DATE OR DATES WHEN SUCH AWARDS WOULD HAVE BECOME
EXERCISABLE OR SUCH SHARES OF COMMON STOCK WOULD HAVE VESTED.  SUCH PAYMENT MAY
BE SUBJECT TO VESTING BASED ON THE OPTIONEE’S CONTINUING SERVICE, PROVIDED THAT
THE VESTING SCHEDULE SHALL NOT BE LESS FAVORABLE TO THE PARTICIPANTS THAN THE
SCHEDULE UNDER WHICH SUCH AWARDS WOULD HAVE BECOME EXERCISABLE OR SUCH SHARES OF
COMMON STOCK WOULD HAVE VESTED.  IF THE EXERCISE PRICE OF THE SHARES OF COMMON
STOCK SUBJECT TO SUCH AWARDS EXCEEDS THE FAIR MARKET VALUE OF SUCH SHARES OF
COMMON STOCK, THEN SUCH AWARDS MAY BE CANCELLED WITHOUT MAKING A PAYMENT TO THE
PARTICIPANTS.  FOR PURPOSES OF THIS SUBSECTION (E), THE FAIR MARKET VALUE OF ANY
SECURITY SHALL BE DETERMINED WITHOUT REGARD TO ANY VESTING CONDITIONS THAT MAY
APPLY TO SUCH SECURITY.


ARTICLE XII.                                           DEFERRAL OF AWARDS.

The Committee (in its sole discretion) may permit or require a Participant to:


(A)                                  HAVE CASH THAT OTHERWISE WOULD BE PAID TO
SUCH PARTICIPANT AS A RESULT OF THE EXERCISE OF AN SAR OR THE SETTLEMENT OF
STOCK UNITS CREDITED TO A DEFERRED COMPENSATION ACCOUNT ESTABLISHED FOR SUCH
PARTICIPANT BY THE COMMITTEE AS AN ENTRY ON THE CORPORATION’S BOOKS;


(B)                                 HAVE SHARES OF COMMON STOCK THAT OTHERWISE
WOULD BE DELIVERED TO SUCH PARTICIPANT AS A RESULT OF THE EXERCISE OF AN OPTION
OR SAR CONVERTED INTO AN EQUAL NUMBER OF STOCK UNITS; OR


(C)                                  HAVE SHARES OF COMMON STOCK THAT OTHERWISE
WOULD BE DELIVERED TO SUCH PARTICIPANT AS A RESULT OF THE EXERCISE OF AN OPTION
OR SAR OR THE SETTLEMENT OF STOCK UNITS CONVERTED INTO AMOUNTS CREDITED TO A
DEFERRED COMPENSATION ACCOUNT ESTABLISHED FOR SUCH PARTICIPANT BY THE COMMITTEE
AS AN ENTRY ON THE CORPORATION’S BOOKS.  SUCH AMOUNTS SHALL BE DETERMINED BY
REFERENCE TO THE FAIR MARKET VALUE OF SUCH SHARES OF COMMON STOCK AS OF THE DATE
THEY OTHERWISE WOULD HAVE BEEN DELIVERED TO SUCH PARTICIPANT.

10


--------------------------------------------------------------------------------


A deferred compensation account established under this Article 12 may be
credited with interest or other forms of investment return, as determined by the
Committee.  A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Corporation.  Such an
account shall represent an unfunded and unsecured obligation of the Corporation
and shall be subject to the terms and conditions of the applicable agreement
between such Participant and the Corporation.  If the deferral or conversion of
Awards is permitted or required, the Committee (in its sole discretion) may
establish rules, procedures and forms pertaining to such Awards, including
(without limitation) the settlement of deferred compensation accounts
established under this Article 12.


ARTICLE XIII.                                       AWARDS UNDER OTHER PLANS.

The Corporation may grant awards under other plans or programs.  Such awards may
be settled in the form of shares of Common Stock issued under this Plan.  Such
shares of Common Stock shall be treated for all purposes under the Plan like
shares of Common Stock issued in settlement of Stock Units and shall, when
issued, reduce the number of shares of Common Stock available under Article 3.


ARTICLE XIV.                                      PAYMENT OF FEES IN SECURITIES.


14.1                           EFFECTIVE DATE.  NO PROVISION OF THIS ARTICLE 14
SHALL BE EFFECTIVE UNLESS AND UNTIL THE BOARD HAS DETERMINED TO IMPLEMENT SUCH
PROVISION.


14.2                           ELECTIONS TO RECEIVE NSOS, RESTRICTED SHARES OR
STOCK UNITS.  AN OUTSIDE DIRECTOR MAY ELECT TO RECEIVE HIS OR HER ANNUAL
RETAINER PAYMENTS OR MEETING FEES FROM THE CORPORATION IN THE FORM OF CASH,
NSOS, RESTRICTED SHARES OR STOCK UNITS, OR A COMBINATION THEREOF, AS DETERMINED
BY THE BOARD.  SUCH NSOS, RESTRICTED SHARES AND STOCK UNITS SHALL BE ISSUED
UNDER THE PLAN.  AN ELECTION UNDER THIS ARTICLE 14 SHALL BE FILED WITH THE
CORPORATION ON THE PRESCRIBED FORM.


14.3                           NUMBER AND TERMS OF NSOS, RESTRICTED SHARES OR
STOCK UNITS.  THE NUMBER OF NSOS, RESTRICTED SHARES OR STOCK UNITS TO BE GRANTED
TO OUTSIDE DIRECTORS IN LIEU OF ANNUAL RETAINERS OR MEETING FEES THAT WOULD
OTHERWISE BE PAID IN CASH SHALL BE CALCULATED IN A MANNER DETERMINED BY THE
BOARD.  THE BOARD SHALL ALSO DETERMINE THE TERMS OF SUCH NSOS, RESTRICTED SHARES
OR STOCK UNITS.


ARTICLE XV.                                          LIMITATION ON RIGHTS.


15.1                           RETENTION RIGHTS.  NEITHER THE PLAN NOR ANY AWARD
GRANTED UNDER THE PLAN SHALL BE DEEMED TO GIVE ANY INDIVIDUAL A RIGHT TO REMAIN
AN EMPLOYEE, OUTSIDE DIRECTOR OR CONSULTANT.  THE CORPORATION AND ITS PARENTS,
SUBSIDIARIES AND AFFILIATES RESERVE THE RIGHT TO TERMINATE THE SERVICE OF ANY
EMPLOYEE, OUTSIDE DIRECTOR OR CONSULTANT AT ANY TIME, WITH OR WITHOUT CAUSE,
SUBJECT TO APPLICABLE LAWS, THE CORPORATION’S CERTIFICATE OF INCORPORATION AND
BY-LAWS AND A WRITTEN EMPLOYMENT AGREEMENT (IF ANY).


15.2                           STOCKHOLDERS’ RIGHTS.  A PARTICIPANT SHALL HAVE
NO DIVIDEND RIGHTS, VOTING RIGHTS OR OTHER RIGHTS AS A STOCKHOLDER WITH RESPECT
TO ANY SHARES OF COMMON STOCK COVERED BY HIS OR HER AWARD PRIOR TO THE TIME A
STOCK CERTIFICATE FOR SUCH SHARES OF COMMON STOCK IS ISSUED

11


--------------------------------------------------------------------------------



OR, IF APPLICABLE, THE TIME HE OR SHE BECOMES ENTITLED TO RECEIVE SUCH SHARES OF
COMMON STOCK BY FILING ANY REQUIRED NOTICE OF EXERCISE AND PAYING ANY REQUIRED
EXERCISE PRICE.  NO ADJUSTMENT SHALL BE MADE FOR CASH DIVIDENDS OR OTHER RIGHTS
FOR WHICH THE RECORD DATE IS PRIOR TO SUCH TIME, EXCEPT AS EXPRESSLY PROVIDED IN
THE PLAN.


15.3                           REGULATORY REQUIREMENTS.  ANY OTHER PROVISION OF
THE PLAN NOTWITHSTANDING, THE OBLIGATION OF THE CORPORATION TO ISSUE SHARES OF
COMMON STOCK UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND
REGULATIONS AND SUCH APPROVAL BY ANY REGULATORY BODY AS MAY BE REQUIRED.  THE
CORPORATION RESERVES THE RIGHT TO RESTRICT, IN WHOLE OR IN PART, THE DELIVERY OF
SHARES OF COMMON STOCK PURSUANT TO ANY AWARD PRIOR TO THE SATISFACTION OF ALL
LEGAL REQUIREMENTS RELATING TO THE ISSUANCE OF SUCH SHARES OF COMMON STOCK, TO
THEIR REGISTRATION, QUALIFICATION OR LISTING OR TO AN EXEMPTION FROM
REGISTRATION, QUALIFICATION OR LISTING.


ARTICLE XVI.                                      WITHHOLDING TAXES.


16.1                           GENERAL.  TO THE EXTENT REQUIRED BY APPLICABLE
FEDERAL, STATE, LOCAL OR FOREIGN LAW, A PARTICIPANT OR HIS OR HER SUCCESSOR
SHALL MAKE ARRANGEMENTS SATISFACTORY TO THE CORPORATION FOR THE SATISFACTION OF
ANY WITHHOLDING TAX OBLIGATIONS THAT ARISE IN CONNECTION WITH THE PLAN.  THE
CORPORATION SHALL NOT BE REQUIRED TO ISSUE ANY SHARES OF COMMON STOCK OR MAKE
ANY CASH PAYMENT UNDER THE PLAN UNTIL SUCH OBLIGATIONS ARE SATISFIED.


16.2                           SHARE WITHHOLDING.  TO THE EXTENT THAT APPLICABLE
LAW SUBJECTS A PARTICIPANT TO TAX WITHHOLDING OBLIGATIONS, THE COMMITTEE MAY
PERMIT A PARTICIPANT TO SATISFY ALL OR PART OF HIS OR HER WITHHOLDING OR INCOME
TAX OBLIGATIONS BY HAVING THE CORPORATION WITHHOLD ALL OR A PORTION OF ANY
SHARES OF COMMON STOCK THAT OTHERWISE WOULD BE ISSUED TO HIM OR HER OR BY
SURRENDERING ALL OR A PORTION OF ANY SHARES OF COMMON STOCK THAT HE OR SHE
PREVIOUSLY ACQUIRED.  SUCH SHARES OF COMMON STOCK SHALL BE VALUED AT THEIR FAIR
MARKET VALUE ON THE DATE THEY ARE WITHHELD OR SURRENDERED.


ARTICLE XVII.                                  FUTURE OF THE PLAN.


17.1                           TERM OF THE PLAN.  THE PLAN, AS SET FORTH HEREIN,
SHALL BECOME EFFECTIVE ON THE DATE OF EFFECTIVENESS OF THE IPO.  THE PLAN SHALL
REMAIN IN EFFECT UNTIL IT IS TERMINATED UNDER SECTION 17.2, EXCEPT THAT NO ISOS
SHALL BE GRANTED ON OR AFTER THE 10TH ANNIVERSARY OF THE LATER OF (A) THE DATE
THE BOARD ADOPTED THE PLAN OR (B) THE DATE THE BOARD ADOPTED THE MOST RECENT
INCREASE IN THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE UNDER ARTICLE 3 WHICH
WAS APPROVED BY THE CORPORATION’S STOCKHOLDERS.  THE PLAN SHALL SERVE AS THE
SUCCESSOR TO THE PREDECESSOR PLANS, AND NO FURTHER OPTION GRANTS SHALL BE MADE
UNDER THE PREDECESSOR PLANS AFTER THE PLAN EFFECTIVE DATE.  ALL OPTIONS
OUTSTANDING UNDER THE PREDECESSOR PLANS AS OF SUCH DATE SHALL, IMMEDIATELY UPON
EFFECTIVENESS OF THE PLAN, REMAIN OUTSTANDING IN ACCORDANCE WITH THEIR TERMS. 
EACH OUTSTANDING OPTION UNDER THE PREDECESSOR PLANS SHALL CONTINUE TO BE
GOVERNED SOLELY BY THE TERMS OF THE DOCUMENTS EVIDENCING SUCH OPTION, AND NO
PROVISION OF THE PLAN SHALL BE DEEMED TO AFFECT OR OTHERWISE MODIFY THE RIGHTS
OR OBLIGATIONS OF THE HOLDERS OF SUCH OPTIONS WITH RESPECT TO THEIR ACQUISITION
OF SHARES OF COMMON STOCK, EXCEPT THAT THE FOLLOWING VESTING ACCELERATION
PROVISIONS RELATING TO CHANGE IN CONTROL SHALL BE EXTENDED TO THE OPTIONS
OUTSTANDING UNDER THE PREDECESSOR PLANS AT THE IPO: IF THE OPTIONEE EXPERIENCES
AN INVOLUNTARY TERMINATION WITHIN THREE MONTHS BEFORE OR TWENTY-FOUR MONTHS
FOLLOWING A CHANGE IN CONTROL, EACH OF SUCH OPTIONEE’S

12


--------------------------------------------------------------------------------



OUTSTANDING OPTIONS SHALL AUTOMATICALLY ACCELERATE SO THAT EACH SUCH OPTION
SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE TERMINATION, BECOME FULLY
EXERCISABLE FOR ALL OF THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO SUCH
OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE SHARES AS FULLY-VESTED
SHARES OF COMMON STOCK, PROVIDED THAT NO OPTIONS ACCELERATED PURSUANT TO THE
FOREGOING PROVISION MAY BECOME EXERCISABLE PRIOR TO SEPTEMBER 12, 2007.


17.2                           AMENDMENT OR TERMINATION.  THE BOARD MAY, AT ANY
TIME AND FOR ANY REASON, AMEND OR TERMINATE THE PLAN.  NO AWARDS SHALL BE
GRANTED UNDER THE PLAN AFTER THE TERMINATION THEREOF.  THE TERMINATION OF THE
PLAN, OR ANY AMENDMENT THEREOF, SHALL NOT AFFECT ANY AWARD PREVIOUSLY GRANTED
UNDER THE PLAN.


17.3                           STOCKHOLDER APPROVAL.  AN AMENDMENT OF THE PLAN
SHALL BE SUBJECT TO THE APPROVAL OF THE CORPORATION’S STOCKHOLDERS ONLY TO THE
EXTENT REQUIRED BY APPLICABLE LAWS, REGULATIONS OR RULES.  HOWEVER, AN AMENDMENT
OF THE LAST SENTENCE OF SECTION 5.5 IS SUBJECT TO THE APPROVAL OF THE
CORPORATION’S STOCKHOLDERS AND SECTION 162(M) OF THE CODE MAY REQUIRE THAT THE
CORPORATION’S STOCKHOLDERS APPROVE:


(A)                                  THE PLAN NOT LATER THAN THE FIRST REGULAR
MEETING OF STOCKHOLDERS THAT OCCURS IN THE FOURTH CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THE CORPORATION’S INITIAL PUBLIC OFFERING OCCURRED; AND


(B)                                 THE PERFORMANCE CRITERIA SET FORTH IN
ARTICLE 9.2 NOT LATER THAN THE FIRST MEETING OF STOCKHOLDERS THAT OCCURS IN THE
FIFTH YEAR FOLLOWING THE YEAR IN WHICH THE CORPORATION’S STOCKHOLDERS PREVIOUSLY
APPROVED SUCH CRITERIA.


ARTICLE XVIII.                              DEFINITIONS.


18.1                           “AFFILIATE” MEANS ANY ENTITY OTHER THAN A
SUBSIDIARY, IF THE CORPORATION AND/OR ONE OR MORE SUBSIDIARIES OWN NOT LESS THAN
50% OF SUCH ENTITY.


18.2                           “AWARD” MEANS ANY AWARD OF AN OPTION, AN SAR, A
RESTRICTED SHARE OR A STOCK UNIT UNDER THE PLAN.


18.3                           “BOARD” MEANS THE CORPORATION’S BOARD OF
DIRECTORS, AS CONSTITUTED FROM TIME TO TIME.


18.4                           “CHANGE IN CONTROL” SHALL MEAN:


(A)                                  THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE CORPORATION WITH OR INTO ANOTHER ENTITY OR ANY OTHER
CORPORATE REORGANIZATION, IF PERSONS WHO WERE NOT STOCKHOLDERS OF THE
CORPORATION IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR OTHER
REORGANIZATION OWN IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR OTHER
REORGANIZATION 50% OR MORE OF THE VOTING POWER OF THE OUTSTANDING SECURITIES OF
EACH OF (I) THE CONTINUING OR SURVIVING ENTITY AND (II) ANY DIRECT OR INDIRECT
PARENT CORPORATION OF SUCH CONTINUING OR SURVIVING ENTITY;


(B)                                 THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS;

13


--------------------------------------------------------------------------------



(C)                                  A CHANGE IN THE COMPOSITION OF THE BOARD,
AS A RESULT OF WHICH FEWER THAN 50% OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO
EITHER:

(i)                                     Had been directors of the Corporation on
the date 24 months prior to the date of such change in the composition of the
Board (the “Original Directors”) or

(ii)                                  Were appointed to the Board, or nominated
for election to the Board, with the affirmative votes of at least a majority of
the aggregate of (A) the Original Directors who were in office at the time of
their appointment or nomination and (B) the directors whose appointment or
nomination was previously approved in a manner consistent with this Paragraph
(ii); or


(D)                                 ANY TRANSACTION AS A RESULT OF WHICH ANY
PERSON IS THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE CORPORATION REPRESENTING AT
LEAST 50% OF THE TOTAL VOTING POWER REPRESENTED BY THE CORPORATION’S THEN
OUTSTANDING VOTING SECURITIES.  FOR PURPOSES OF THIS PARAGRAPH (D), THE TERM
“PERSON” SHALL HAVE THE SAME MEANING AS WHEN USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT BUT SHALL EXCLUDE (I) A TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE CORPORATION OR OF A PARENT OR
SUBSIDIARY AND (II) A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE
STOCKHOLDERS OF THE CORPORATION IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMMON STOCK OF THE CORPORATION.

Except with respect to a GSK Change In Control (defined below), (i) any stock
purchase by SmithKline Beecham Corporation, a Pennsylvania corporation (“GSK”),
pursuant to the Class A Common Stock Purchase Agreement dated as of March 30,
2004 or (ii) the exercise by GSK of any of its rights under the Amended and
Restated Governance Agreement dated as of June 4, 2004 among the Corporation,
GSK, GlaxoSmithKline plc and Glaxo Group Limited (the “Governance Agreement”) to
representation on the Board (and its committees) or (iii) any acquisition by GSK
of securities of the Corporation (whether by merger, tender offer, private or
market purchases or otherwise) not prohibited by the Governance Agreement shall
not constitute a Change in Control.  A transaction shall not constitute a Change
in Control if its sole purpose is to change the state of the Corporation’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Corporation’s securities
immediately before such transaction. A “GSK Change In Control” shall mean the
acquisition by GSK of the Corporation’s Voting Stock (as defined in the
Governance Agreement) that would bring GSK’s Percentage Interest (as defined in
the Governance Agreement) to 100% in compliance with the provisions of the
Governance Agreement.


18.5                           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED.


18.6                           “COMMITTEE” MEANS A COMMITTEE OF THE BOARD, AS
DESCRIBED IN ARTICLE 2.


18.7                           “COMMON STOCK” MEANS THE COMMON STOCK OF THE
CORPORATION.


18.8                           “CORPORATION” MEANS THERAVANCE, INC., A DELAWARE
CORPORATION.


18.9                           “CONSULTANT” MEANS A CONSULTANT OR ADVISER WHO
PROVIDES BONA FIDE SERVICES TO THE CORPORATION, A PARENT, A SUBSIDIARY OR AN
AFFILIATE AS AN INDEPENDENT CONTRACTOR. 

14


--------------------------------------------------------------------------------



SERVICE AS A CONSULTANT SHALL BE CONSIDERED EMPLOYMENT FOR ALL PURPOSES OF THE
PLAN, EXCEPT AS PROVIDED IN SECTION 4.1.


18.10                     “EMPLOYEE” MEANS A COMMON-LAW EMPLOYEE OF THE
CORPORATION, A PARENT, A SUBSIDIARY OR AN AFFILIATE.


18.11                     “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


18.12                     “EXERCISE PRICE,” IN THE CASE OF AN OPTION, MEANS THE
AMOUNT FOR WHICH ONE SHARE OF COMMON STOCK MAY BE PURCHASED UPON EXERCISE OF
SUCH OPTION, AS SPECIFIED IN THE APPLICABLE STOCK OPTION AGREEMENT.  “EXERCISE
PRICE,” IN THE CASE OF AN SAR, MEANS AN AMOUNT, AS SPECIFIED IN THE APPLICABLE
SAR AGREEMENT, WHICH IS SUBTRACTED FROM THE FAIR MARKET VALUE OF ONE SHARE OF
COMMON STOCK IN DETERMINING THE AMOUNT PAYABLE UPON EXERCISE OF SUCH SAR.


18.13                     “FAIR MARKET VALUE” MEANS THE CLOSING SELLING PRICE OF
ONE SHARE OF COMMON STOCK AS REPORTED ON NASDAQ, AND IF NOT AVAILABLE, THEN IT
SHALL BE DETERMINED BY THE COMMITTEE IN GOOD FAITH ON SUCH BASIS AS IT DEEMS
APPROPRIATE.  WHENEVER POSSIBLE, THE DETERMINATION OF FAIR MARKET VALUE BY THE
COMMITTEE SHALL BE BASED ON THE PRICES REPORTED IN THE WALL STREET JOURNAL. 
SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING ON ALL PERSONS.


18.14                     “IPO” MEANS THE INITIAL PUBLIC OFFERING OF THE
CORPORATION’S COMMON STOCK.


18.15                     “ISO” MEANS AN INCENTIVE STOCK OPTION DESCRIBED IN
SECTION 422(B) OF THE CODE.


18.16                     “NSO” MEANS A STOCK OPTION NOT DESCRIBED IN
SECTIONS 422 OR 423 OF THE CODE.


18.17                     “OPTION” MEANS AN ISO OR NSO GRANTED UNDER THE PLAN
AND ENTITLING THE HOLDER TO PURCHASE SHARES OF COMMON STOCK.


18.18                     “OPTIONEE” MEANS AN INDIVIDUAL WHO OR ESTATE THAT
HOLDS AN OPTION OR SAR.


18.19                     “OUTSIDE DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD
WHO IS NOT AN EMPLOYEE.  SERVICE AS AN OUTSIDE DIRECTOR SHALL BE CONSIDERED
EMPLOYMENT FOR ALL PURPOSES OF THE PLAN, EXCEPT AS PROVIDED IN SECTION 4.1.


18.20                     “PARENT” MEANS ANY CORPORATION (OTHER THAN THE
CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE CORPORATION,
IF EACH OF THE CORPORATIONS OTHER THAN THE CORPORATION OWNS STOCK POSSESSING 50%
OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE
OTHER CORPORATIONS IN SUCH CHAIN.  A CORPORATION THAT ATTAINS THE STATUS OF A
PARENT ON A DATE AFTER THE ADOPTION OF THE PLAN SHALL BE CONSIDERED A PARENT
COMMENCING AS OF SUCH DATE.


18.21                     “PARTICIPANT” MEANS AN INDIVIDUAL WHO OR ESTATE THAT
HOLDS AN AWARD.

15


--------------------------------------------------------------------------------



18.22                     “PLAN” MEANS THIS THERAVANCE, INC. 2004 EQUITY
INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


18.23                     “PREDECESSOR PLANS” MEANS THE CORPORATION’S EXISTING
1997 STOCK PLAN AND LONG-TERM STOCK OPTION PLAN.


18.24                     “RESTRICTED SHARE” MEANS A SHARE OF COMMON STOCK
AWARDED UNDER ARTICLE 8 OF THE PLAN.


18.25                     “RESTRICTED STOCK AGREEMENT” MEANS THE AGREEMENT
BETWEEN THE CORPORATION AND THE RECIPIENT OF A RESTRICTED SHARE THAT CONTAINS
THE TERMS, CONDITIONS AND RESTRICTIONS PERTAINING TO SUCH RESTRICTED SHARE.


18.26                     “SAR” MEANS A STOCK APPRECIATION RIGHT GRANTED UNDER
THE PLAN.


18.27                     “SAR AGREEMENT” MEANS THE AGREEMENT BETWEEN THE
CORPORATION AND AN OPTIONEE WHICH CONTAINS THE TERMS, CONDITIONS AND
RESTRICTIONS PERTAINING TO HIS OR HER SAR.


18.28                     “STOCK OPTION AGREEMENT” MEANS THE AGREEMENT BETWEEN
THE CORPORATION AND AN OPTIONEE THAT CONTAINS THE TERMS, CONDITIONS AND
RESTRICTIONS PERTAINING TO HIS OR HER OPTION.


18.29                     “STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING
THE EQUIVALENT OF ONE SHARE OF COMMON STOCK, AS AWARDED UNDER THE PLAN.


18.30                     “STOCK UNIT AGREEMENT” MEANS THE AGREEMENT BETWEEN THE
CORPORATION AND THE RECIPIENT OF A STOCK UNIT WHICH CONTAINS THE TERMS,
CONDITIONS AND RESTRICTIONS PERTAINING TO SUCH STOCK UNIT.


18.31                     “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE
CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE
CORPORATION, IF EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE
UNBROKEN CHAIN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.  A
CORPORATION THAT ATTAINS THE STATUS OF A SUBSIDIARY ON A DATE AFTER THE ADOPTION
OF THE PLAN SHALL BE CONSIDERED A SUBSIDIARY COMMENCING AS OF SUCH DATE.

16


--------------------------------------------------------------------------------


Appendix A

PERFORMANCE CRITERIA FOR RESTRICTED SHARES AND STOCK UNITS

The performance goals that may be used by the Committee for such awards shall
consist of: drug development milestones, operating profits (including EBITDA),
net profits, earnings per share, profit returns and margins, revenues,
stockholder return and/or value, stock price and working capital.  Performance
goals may be measured solely on a corporate, subsidiary or business unit basis,
or a combination thereof.  Further, performance criteria may reflect absolute
entity performance or a relative comparison of entity performance to the
performance of a peer group of entities or other external measure of the
selected performance criteria.  Profit, earnings and revenues used for any
performance goal measurement shall exclude: gains or losses on operating asset
sales or dispositions; asset write-downs; litigation or claim judgments or
settlements; accruals for historic environmental obligations; effect of changes
in tax law or rate on deferred tax liabilities; accruals for reorganization and
restructuring programs; uninsured catastrophic property losses; the cumulative
effect of changes in accounting principles; and any extraordinary non-recurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial performance appearing in the
Corporation’s annual report to stockholders for the applicable year.

17


--------------------------------------------------------------------------------